DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Rejections Under 35 U.S.C. § 112”, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see section titled “Rejections Under 35 U.S.C. § 102 and 103”, with respect to claims 1-10, 12-15 and 19-20 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-15 and 19-20  has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  change “more processors” in line 3 to “more first processors” and “the packets” in line 5 to “the data packets” and “the reliable” in line 8 to “a reliable”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  change “more processors” in line 3 to “more first processors” and “the packets” in line 5 to “the data packets” and “the reliable” in line 8 to “a reliable”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  change “the rate” in line 2 to “the respective rate” and indicate what “ACK” stands for.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  change all “if” to “when” and “the rate update request” in lines 5, 10, 13-14 and 19 to “the respective rate update request” and “amount, the” in line 16 to “amount and the”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  change “the determined” in line 16 to “determined”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  change “a first queue” in line 3 to “the first queue”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  change all “if” to “when” and “wherein limiting” in line 1 to “wherein the limiting” and “of rate” in line 17 to “of generated rate”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  change all “if” to “when” and “wherein limiting” in line 1 to “wherein the limiting” and “latency” in line 15 to “throughput” and “of rate” in line 16 to “of generated rate” and indicate what “ACK” in line 9 stands for.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  change all “if” to “when” and “wherein limiting” in line 1 to “wherein the limiting” and “latency” in line 21 to “throughput” and “of rate” in lines 23 and 45 to “of generated rate” and indicate what “ACK” in line 10 stands for.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  change “received” in line 5 to “transmitted” and “the second” in line 8 to “a second”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  change “the steps” in line 3 to “steps” and “the determined” in line 15 to “determined” and “the second” in line 8 to “a second”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  change “a network” in line 2 to “the network”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rate limiter configured to… capacity of the buffer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to now recite “a buffer…wherein communications through the network-on-chip from the one or more first processors to the rate update engine are temporarily stored at the buffer”. This indicates that the buffer is along the communication path from the one or more first processors to the rate update engine via the network-on-chip. Therefore, there is an embodiment where the buffer is at the one or more first processors or between the one or more first processors and the network-on-chip or at the network-on-chip or between the network-on-chip and the rate update engine or at the rate update engine. Applicant states support is found in ¶ 28-29, 55, 56 and 62. A review of these paragraphs and the rest of the specification does not provide support for one or more of the various embodiments above within the specification. Furthermore, Applicant has amended claim 1 to now recite “receive the determined one or more congestion indicators passed by the rate limiter”. Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification. Claims 2-4, 7-11 and 21-23 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 5, claim 5 has been amended to now recite “receive the determined one or more congestion indicators passed by the rate limiter”. Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification. Claim 6 fail to resolve the deficiency of claim 5 and is thus rejected under similar rationale.
Regarding claim 19, claim 19 recites in view of claim 12 recites “receiving, by one or more second processors…the rate update request…from the first queue”. In view of claim 12 reciting “transmitting, by the one or more processors, the rate update request…through a first queue to a rate update engine”, it would appear that the rate update request goes to the first queue then to the one or more second processors and then to the rate update engine. Applicant does not provide support for this feature within the specification nor has the Examiner found support for this feature within the specification. 
Regarding new claim 23, Applicant states that support is found at paragraphs [0069]-[0071] of the published specification. The Examiner respectfully disagrees. These paragraphs describes that the congestion control indicates at least one of an inter-packet gap or a retransmission timeout which is then used by the one or more processors of the first state to change at least one of an inter-packet gap or a retransmission timeout.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how there is “the determined one or more congestion indicators passed by the rate limiter” when claim 1 recites “the one or more processors…are configured to:…determine one or more congestion indicators”. This shows that the one or more processors has the determined one or more congestion indicators but somehow the rate limiter also has the determined one or more congestion indicators in order to pass the determined one or more congestion indicators to the one or more second processors. There seems to be a missing gap between the one or more processors having the determined one or more congestion indicators and how the rate limiter also has the determined one or more congestion indicators. Claims 2-4, 7-11 and 21-23 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Claim 5 recites the limitation "the rate limiter" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 fail to resolve the deficiency of claim 5 and is thus rejected under similar rationale.
Regarding claim 5, it is unclear how there is “the determined one or more congestion indicators passed by the rate limiter” when claim 5 recites “the one or more processors…are configured to:…determine one or more congestion indicators”. This shows that the one or more processors has the determined one or more congestion indicators but somehow the rate limiter also has the determined one or more congestion indicators in order to pass the determined one or more congestion indicators to the one or more second processors. There seems to be a missing gap between the one or more processors having the determined one or more congestion indicators and how the rate limiter also has the determined one or more congestion indicators. Claim 6 fail to resolve the deficiency of claim 5 and is thus rejected under similar rationale.
Claim 16 recites the limitation "the congestion indicators associated with the rate update request" in lines 5-6 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, it is unclear how, in view of claim 12 reciting “transmitting…the rate update request…through a first queue to a rate update engine”, there is “avoiding…transmitting the rate update request to the first queue”. This feature of claim 16 contradicts what is positively recited in claim 12. 
Claim 17 recites the limitation "the congestion indicators associated with the rate update request" in lines 5-6 and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, it is unclear how, in view of claim 12 reciting “transmitting…the rate update request…through a first queue to a rate update engine”, there is “avoiding…transmitting the rate update request to the first queue”. This feature of claim 17 contradicts what is positively recited in claim 12. 
Claim 18 recites the limitation "the congestion indicators associated with the rate update request" in lines 5-6 and 17-18 and 28-29 and 39-40.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear how, in view of claim 12 reciting “transmitting…the rate update request…through a first queue to a rate update engine”, there is “avoiding…transmitting the rate update request to the first queue” in lines 21-22 and 31-32 and 44-45. This feature of claim 17 contradicts what is positively recited in claim 12. 
Claim 21 recites the limitation "the one or more second processors of the rate update engine" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 22-23 fails to resolve the deficiency of claim 21 and are thus rejected under similar rationale.
Regarding claim 22, it is unclear which “the one or more second processors” in  lines 1-2 is referring to since there is “one or more second processors” in line 15 of claim 1 and “the one or more second processors of the rate update engine” in lines 1-2 of claim 21. Claim 23 fails to resolve the deficiency of claim 22 and is thus rejected under similar rationale.
Claim limitation “a rate limiter configured to rate limit…capacity of the buffer” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification appears to describes the rate limiter as a subroutine (see ¶ 74 of the published specification). A subroutine is insufficient to provide sufficient structure for this means plus function limitation (i.e., a rate limiter configured to…). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-4, 7-11 and 21-23 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 12, 14 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: for claims 12 and 20, this communication warrants no examiner' s reason(s) for allowance of claims 12 and 20 as the prosecution history and/or applicant's remarks makes evident the reason(s) for the allowance of claims 12 and 20, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to independent claims 12 and 20 and in view of Applicant’s remarks for claims 12 and 20 indicates the reason(s) claims 12 and 20 are patentable over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210168076 by Han discloses congestion control using a TOE and a CPU that is separate from a packet datapath.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476